DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Duy et al (Adv. Funct.Mater.2016, 26, 4329–4338).
Duy et al discloses a patch comprising a stacked color changing and gas sensing layers (pg 4330, Sec 2.1 and pg 4331, Fig 12). The R-GO (graphene) sensing layer reacts when exposed to presence of NH3, which changes the pH (i.e acid/base reaction) of the BPB layer, making the color shift between yellow and blue (pg 4330, Sec 2.1). A layer of ITO is under the R-GO. Application is disclosed to include skin, plants, and objects (pg 4329, Sec 1, first paragraph).
Duy et al does not explicitly disclose an adhesive layer, instead using a wrist band as the working embodiment or a diffusion layer as instantly claimed.
It would have been obvious to modify the disclosed embodiment to include an adhesive layer, thereby apply application directly to the disclosed surfaces, such as the skin, plants, or other objects. Further, the size of the adhesive layer will vary with the application location.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Duy et al (Adv. Funct.Mater.2016, 26, 4329–4338) in view of Fink (The Photonics Solutions Update (2009): 28-31).
Duy et al does not disclose an anti-reflection film on the outermost side.
Fink discloses the benefits of using anti-reflective layers to increase transmission by decreasing reflection (pg 28, Uses and Misuses of Anti-Reflective Treatments).
It would have been obvious to include an anti-reflective layer to improve the visibility of the color change layer in Duy et al by reducing the reflective light on the sensor, as taught by Fink.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612